
	

115 S2743 IS: Federal Network Protection Act
U.S. Senate
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2743
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2018
			Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To clarify that the Secretary of Homeland Security is not required to provide notice to private
			 entities before issuing binding operational directives on agency
			 information security policies and practices.
	
	
		1.Short title
 This Act may be cited as the Federal Network Protection Act.
 2.Notice not required for private entitiesSection 3553 of title 44, United States Code, is amended— (1)by redesignating subsection (j) as subsection (k); and
 (2)by inserting after subsection (i) the following:  (j)Rule of constructionNothing in this section shall be construed to require the Secretary to provide notice to any private entity before the Secretary issues a binding operational directive under subsection (b)(2)..
			
